Ex. 10.1

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of June 29, 2015, is
entered into by and between Acacia Diversified Holdings, Inc., a Texas
corporation (“ADH”), and its wholly-owned subsidiaries Citrus Extracts, Inc., a
Florida corporation (“CEI”), and Acacia Transport Services, Inc., a Florida
corporation (“ATS”); and Citrus Extracts II, LLC, a Florida limited liability
company (“CEL”), and Citrus Extracts Transport Services, LLC (“CETS”). ADH, CEI
and ATS are individually and collectively referred to herein as the “Seller.”
CEL and CETS are individually and collectively referred to herein as the
“Buyer.”

 

RECITALS

 

WHEREAS, ADH, by and through its subsidiary CEI is engaged in the business of
acquiring and processing raw citrus peel into dehydrated citrus ingredient
products (the “CEI Business”), and by and through its subsidiary ATS is engaged
in the business of transporting raw citrus peel by truck (the “ATS Business”).
For its part, ADH owns certain assets relating to the milling of dehydrated
citrus ingredient products (the “Milling Business,” and collectively with the
CEI Business and ATS Business, the “Seller Businesses”);

 

WHEREAS, the Seller, in pursuit of the Seller Businesses, holds good and
valuable title to assets related to the Seller Businesses and has assumed
certain liabilities in the normal course of the Seller Businesses;

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, the rights and interests of Seller to the Purchased
Assets and the Assumed Liabilities (as defined herein), subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I 

Purchase and Sale

 

Section 1.01        Purchase and Sale of Assets.

 

(a)                Subject to the terms and conditions set forth herein, at the
Closing Seller shall sell, assign, transfer, convey and deliver to the
appropriate Buyer, and such Buyer shall purchase and acquire from Seller, free
and clear of any mortgage, pledge, lien, charge, security interest, claim or
other encumbrance (each being an “Encumbrance”), all of Seller’s right, title
and interest in and to all of the assets, properties, and rights (including
goodwill), wherever located, described below (collectively, the “Purchased
Assets”):

(i)                 the assets set forth on Section 1.01 of the schedules
attached to this Agreement (the “Disclosure Schedules”);

(ii)               all of Seller’s contracts and agreements relating to the
Seller Businesses or the Purchased Assets, including the Assigned Contracts set
forth on Section 3.07 of the Disclosure Schedule;

(iii)             all of Seller’s Permits (as defined below) relating to the
Seller Businesses or the Purchased Assets, to the extent transferable or
assignable to the Buyer, including the Assigned Permits set forth on Section
3.08 of the Disclosure Schedule;

(iv)             all prepaid expenses and deposits of Seller relating to the
Purchased Assets or the Seller Businesses, subject to Section 5.09;

(v)               all inventory, raw materials, finished goods and
work-in-progress relating to the Seller Businesses or the Purchased Assets;

(vi)             all data, records and information relating to the Purchased
Assets or the Seller Businesses, including without limitation financial records
and information and data relating to technical support or operations of the
Seller Businesses;

(vii)           all technical information, data, customer lists, supplier lists,
price lists, process technology, plans and drawings, and all other Intellectual
Property (as defined below) relating to the Seller Businesses or the Purchased
Assets, including without limitation Seller’s trade secrets relating to its
Citrus Emulsion System and its Citrus Peel Processing System, but excluding any
right to use the name “Acacia” or its trademarks, trade names, or logos using
the name “Acacia”; and

(viii)         all claims under warranties, indemnities or other claims or
rights against third parties relating to the Purchased Assets or the Seller
Businesses, and all insurance benefits and proceeds arising out of the Purchased
Assets or the Seller Businesses after the Closing.

(b)               CEL shall acquire at the Closing all of the Purchased Assets
except for the following which shall be acquired by CETS (collectively, the
“CETS Assets”): (a) the Purchased Assets specifically described on Section 1.01
of the Disclosure Schedule as being transferred to CETS, (b) the Assigned
Contracts specifically designated as being acquired by CETS on Section 3.07 of
the Disclosure Schedule (the “CETS Contracts”), and (c) the Assigned Permits
specifically designated as being acquired by CETS on Section 3.08 of the
Disclosure Schedule (the “CETS Permits”).

 

Section 1.02        Excluded Assets. Notwithstanding the foregoing, the
Purchased Assets shall not include:

 

(a) Seller’s cash, cash equivalents, accounts and notes receivables;

 

(b) all minute books, stock and similar records, and company seals:

 

(c) all issued and outstanding shares of capital stock of Seller;

 

(d) all personnel records and other records that Seller is required by law to
retain in its possession;

 

(e) all contracts that are not included in the Purchased Assets; and

 

(f) all insurance policies and rights thereunder; and,

 

(g) any other assets of Seller identified as excluded assets on Section 1.02 of
the Disclosure Schedule or not otherwise described in Section 1.01 above
(collectively, the “Excluded Assets”).

 

Section 1.03        Assumed Liabilities; Excluded Liabilities.

 

(a)                As part of the consideration for the Purchased Assets,
subject to the terms and conditions set forth herein, (a) CEL shall assume and
agree to pay, perform and discharge only the liabilities and obligations arising
after the Closing under the Assigned Contracts other than the CETS Contracts,
but only to the extent that such liabilities and obligations do not relate to
any breach, default or violation by Seller on or prior to the Closing (the “CEL
Assumed Liabilities”) and (b) CETS shall assume and agree to pay, perform and
discharge only the liabilities and obligations arising after the Closing under
the CETS Contracts, but only to the extent that such liabilities and obligations
do not relate to any breach, default or violation by Seller on or prior to the
Closing (the “CETS Assumed Liabilities” and, collectively with the CEL Assumed
Liabilities, the “Assumed Liabilities”).

(b)               Other than the Assumed Liabilities, Buyer shall not assume any
liabilities or obligations of Seller or the Seller Businesses of any kind,
whether known or unknown, contingent, matured or otherwise, whether currently
existing or hereinafter created. Seller shall, and shall cause each of its
Affiliates to, pay and satisfy in due course all liabilities and obligations
which they are obligated to pay and satisfy. All liabilities and obligations of
the Seller other than the Assumed Liabilities are sometimes referred to as the
“Excluded Liabilities.”

 

Section 1.04        Purchase Price; Payments.

 

(a)                Purchase Price. The purchase price for the Purchased Assets
shall be Two Million Five Hundred Sixty Thousand Eight Hundred Fourteen Dollars
and 22/100 ($2,560,814.22) (the “Purchase Price”), plus the assumption of the
Assumed Liabilities.

 

(b)               Payments at Closing. At the Closing, Buyer shall pay an amount
equal to the Purchase Price, by wire transfer of immediately available funds to
accounts and in accordance with wire transfer instructions specified in writing
before Closing, as follows:

 

(i)                 the amounts to the Sellers’ creditors and other holders of
Seller’s trade payable obligations, as set forth in the lender’s payoff letters
and related information delivered to Buyer or the trade payables list set forth
on Section 1.04 of the Disclosure Schedule;

(ii)               any amounts to the persons set forth on Section 1.04 of the
Disclosure Schedule in consideration of his or her execution of the
Non-Competition Agreements;

(iii)             the remainder to ADH as sole shareholder of CEI and ATS in
accordance with the wire transfer instructions set forth in Section 1.04 of the
Disclosure Schedules.

Section 1.05        Allocation of Purchase Price and Assets. Seller and Buyer
agree to allocate the Purchase Price among the Purchased Assets for all purposes
(including tax and financial accounting) in accordance with the Section 1.05 of
the Disclosure Schedules. Buyer and Seller shall file all tax returns (including
amended returns and claims for refund) and information reports in a manner
consistent with such allocation.

 

Article II
Closing

 

Section 2.01        Closing. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place simultaneously with the
execution of this Agreement on the date of this Agreement (the “Closing Date”)
at the offices of the BrownWinick Law Firm, 666 Grand Avenue, Suite 2000, Des
Moines, IA 50309. The consummation of the transactions contemplated by this
Agreement shall be deemed to occur at 12:01 a.m. on the Closing Date.

 

Section 2.02        Closing Deliverables.

 

(a) At the Closing, Seller shall deliver to Buyer the following:

 

(i)                 a bill of sale in form and substance satisfactory to Buyer,
duly executed by Seller, transferring the Purchased Assets (other than the CETS
Assets) to CEL (the “CEL Bill of Sale”);

 

(ii)               a bill of sale in form and substance satisfactory to Buyer,
duly executed by Seller, transferring the CETS Purchased Assets to CETS (the
“CETS Bill of Sale”);

 

(iii)             an assignment for each of the Purchased Assets which are
intangible assets (“Intangible Asset Assignment”);

 

(iv)             executed consents for any Assigned Contracts for which a
consent is required by the terms of such Assigned Contract, including without
limitation those set forth on Section 3.02 of the Disclosure schedule (the
“Contract Consents”);

 

(v)               an assignment and assumption agreement in form and substance
satisfactory to Buyer, duly executed by the Seller, effecting the assignment to
and assumption by CEL of the Assigned Contracts (other than the CETS Contracts),
the Assigned Permits (other than the CETS Permits), to the extent such permits
are assignable, and the CEL Assumed Liabilities (the “CEL Assignment and
Assumption Agreement”);

 

(vi)             an assignment and assumption agreement in form and substance
satisfactory to Buyer, duly executed by the Seller, effecting the assignment to
and assumption by CETS of the CETS Contracts, CETS Permits to the extent such
permits are assignable, and the CETS Assumed Liabilities (the “CETS Assignment
and Assumption Agreement”);

 

(vii)           Seller’s affidavit that it owes no taxes in any jurisdiction in
which it is obligated to file tax returns or reports or pay taxes, and that
there is no obligation of Seller that could serve to cause an Encumbrance or an
attachment to the Purchased Assets.

 

(viii)         a certificate of the Secretary (or equivalent officer) of each
Seller certifying as to (A) the resolutions of the board of directors of such
entity, duly adopted and in effect, which authorize the execution, delivery and
performance of this Agreement and the transactions contemplated hereby, and (B)
the names and signatures of the officers of such entity authorized to sign this
Agreement and the documents to be delivered hereunder;

 

(ix)             a non-competition and non-solicitation agreement in form and
substance satisfactory to Buyer, executed by each of Steven L. Sample, Edward W.
Sample, William A. Sample, Clarence Shivers, and William J. Howe in favor of
Buyer (collectively, the “Non-Competition Agreements”);

 

(x)               an employment agreement in form and substance satisfactory to
Buyer, executed by each of William J. Howe and Clarence Shivers (the "Employment
Agreements");

 

(xi)             Payoff letters for any secured creditors and/or other
reasonable documentation detailing indebtedness of Seller for purposes of
identifying the obligations of Seller to be extinguished from proceeds of the
sale as set forth in Section 1.04;

 

(xii)           all certificates of title relating to any of the Purchased
Assets, duly endorsed for transfer as necessary to vest title in the appropriate
Buyer;

(xiii)         all Required Consents, in form and substance satisfactory to
Buyer;

(xiv)         such other customary instruments of transfer, assumption, filings
or documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

 

(b)               At the Closing, Buyer shall deliver to Seller the following:

 

(i)                 The payments referenced in Section 1.04(b);

 

(ii)               the CEL Assignment and Assumption Agreement and CETS
Assignment and Assumption Agreement duly executed by Buyer;

 

(iii)             the Employment Agreements duly executed by Buyer;

 

(iv)             the Non-Competition Agreements duly executed by Buyer;

 

(v)               the Assignments and Assumptions of Leases duly executed by
Buyer;

 

(vi)             a certificate of the Secretary (or equivalent officer) of each
Buyer certifying as to (A) the resolutions of the managers of such entity, duly
adopted and in effect, which authorize the execution, delivery and performance
of this Agreement and the transactions contemplated hereby, and (B) the names
and signatures of the managers or officers of Buyer authorized to sign this
Agreement and the documents to be delivered hereunder.

 

Article III
Representations and warranties of seller

 

Each Seller jointly and severally represents and warrants to Buyer that the
statements contained in this Article III are true and correct as of the date
hereof. For purposes of this Article III, “Seller’s knowledge,” “knowledge of
Seller” and any similar phrases shall mean the actual or constructive knowledge
of any director or officer of Seller, after due inquiry.

 

Section 3.01        Organization and Authority of Seller; Enforceability. ADH is
a corporation duly organized, validly existing and in good standing under the
laws of the state of Texas. CEI and ATS are corporations duly organized, validly
existing and in good standing under the laws of the state of Florida. Seller has
full corporate power and authority to enter into this Agreement and the
documents to be delivered hereunder, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby. The execution, delivery and
performance by Seller of this Agreement and the documents to be delivered
hereunder and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite corporate action on the part of Seller and its
shareholders. This Agreement and the documents to be delivered hereunder have
been duly executed and delivered by Seller and (assuming due authorization,
execution and delivery by Buyer) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms.

 

Section 3.02        No Conflicts; Consents. The execution, delivery and
performance by Seller of this Agreement and the documents to be delivered
hereunder, and the consummation of the transactions contemplated hereby, do not
and will not: (a) violate or conflict with the certificate of incorporation,
articles of incorporations, bylaws or other organizational documents of Seller;
(b) violate or conflict with any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Seller or the Purchased Assets; (c)
conflict with, or result in (with or without notice or lapse of time or both)
any violation of, or default under, or give rise to a right of termination,
acceleration or modification of any obligation or loss of any benefit under any
contract or other instrument to which Seller is a party or to which any of the
Purchased Assets are subject; or (d) result in the creation or imposition of any
Encumbrance on the Purchased Assets. Except as set forth on Section 3.02 of the
Disclosure Schedule, no consent, approval, waiver or authorization is required
to be obtained by Seller from any person or entity (including any governmental
authority) in connection with the execution, delivery and performance by Seller
of this Agreement and the consummation of the transactions contemplated hereby
(the “Required Consents”).

 

Section 3.03        Title to Purchased Assets. Seller owns and has good and
transferable title to the Purchased Assets, free and clear of Encumbrances,
except for those Encumbrances set forth on Section 3.03 of the Disclosure
Schedule to be released at Closing upon payoff of the amounts and pursuant to
payoff letters referenced in Section 1.04(b)(i). No party other than Seller has
any right, title or interest in or to any of the Purchased Assets.

 

Section 3.04        Condition of Assets. Subject to the terms of this Agreement,
all tangible Purchased Assets and items are sold and conveyed by Seller “as
is-where is”, without any warranty as to fitness or condition, either expressed
or implied, and Seller makes no representation as to the fitness or condition of
any asset or item for a particular purpose.

 

Section 3.05        Inventory. To the best of Seller’s knowledge, all inventory,
finished goods, raw materials, work in progress, packaging, supplies, parts and
other inventories included in the Purchased Assets consist of a quality and
quantity usable and salable in the ordinary course of business as of the
Closing.

 

Section 3.06        Intellectual Property.

 

(a)                “Intellectual Property” means any and all of the following as
may be now or previously owned, used or licensed by Seller and used in any of
the Seller Businesses, in any jurisdiction throughout the world: (i) its
trademarks and service marks, including all applications and registrations and
the goodwill connected with the use of and symbolized by the foregoing, and the
name of and right to use “Citrus Extracts”; (ii) copyrights, including all
applications and registrations related to the foregoing; (iii) its patents and
patent applications; (iv) its websites and internet domain name registrations;
(v) all its trade secrets, know how, confidential or proprietary information
related to its Emulsion System and CitraBlend products, customer and supplier
lists, software (excluding the QuickBooks Enterprise software and any other
software licensed directly to ADH (the “ADH Licensed Software”)), technical
information, processes, designs, plans and other proprietary and confidential
information used in a Seller Business; (vi) all computer software, programs and
databases in any form insofar as they can be transferred, and excluding the
QuickBooks Enterprise software and any other software licensed directly to ADH;
and (vii) other intellectual property and related proprietary rights, interests
and protections (including all rights to sue and recover and retain damages,
costs and attorneys’ fees for past, present and future infringement and any
other rights relating to any of the foregoing).

 

(b)               Section 3.06(b) of the Disclosure Schedules lists all material
Intellectual Property included in the Purchased Assets. The Purchased Assets
include all Intellectual Property relating to the Seller Businesses (other than
the right to use the name “Acacia” and the ADH Licensed Software). Seller owns
or has adequate, valid and enforceable rights to use all the Intellectual
Property, free and clear of all Encumbrances. Seller is not bound by any
outstanding judgment, injunction, order or decree restricting the use of the
Intellectual Property, or restricting the licensing thereof to any person or
entity.

 

(c)                Seller’s prior and current use of the Intellectual Property
has not and does not infringe, violate, dilute or misappropriate the
intellectual property or proprietary rights of any person or entity and there
are no claims pending or threatened by any person or entity with respect to the
ownership, validity, enforceability, effectiveness or use of the Intellectual
Property. To the knowledge of Seller, no person or entity is infringing,
misappropriating, diluting or otherwise violating any of the Intellectual
Property, and neither Seller nor any affiliate of Seller has made or asserted
any claim, demand or notice against any person or entity alleging any such
infringement, misappropriation, dilution or other violation.

 

Section 3.07        Assigned Contracts. Section 3.07 of the Disclosure Schedules
includes each contract, agreement included in the Purchased Assets and being
assigned to and assumed by Buyer (the “Assigned Contracts”). The Assigned
Contracts constitute all of the contracts, agreements and understandings,
whether written or oral, which are necessary for or useful to permit the Buyer
to conduct the Seller Businesses as conducted by Seller immediately before
Closing. Each Assigned Contract is valid and binding on the parties thereto in
accordance with its terms and is in full force and effect. None of Seller or, to
Seller’s knowledge, any other party thereto is in breach of or default under (or
is alleged to be in breach of or default under), or has provided or received any
notice of any intention to terminate, any Assigned Contract. No event or
circumstance has occurred that, with or without notice or lapse of time or both,
would constitute an event of default under any Assigned Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of benefit thereunder. Complete and
correct copies of each Assigned Contract have been delivered to Buyer. Each
Assigned Contract is assignable to Buyer without the consent of or notice to any
other person, except as set forth on Section 3.02 of the Disclosure Schedule.
There are no disputes pending or threatened under any Assigned Contract.

 

Section 3.08        Permits. Section 3.08 of the Disclosure Schedules lists all
permits, licenses, franchises, approvals, authorizations, registrations,
certificates, variances and similar rights obtained from governmental
authorities (“Permits”) held by a Seller and relating to the Seller Businesses
or the Purchased Assets, all of which are included in the Purchased Assets to
the extent they are assignable or transferable (collectively, the “Assigned
Permits”). The Assigned Permits constitute all of the Permits, if transferrable,
which are necessary for or useful to permit Buyer to lawfully conduct the Seller
Businesses as conducted by the Seller immediately before Closing and own and use
the Purchased Assets in the manner owned and used by the Seller immediately
before Closing. The Assigned Permits are valid and in full force and effect for
Seller. The Assigned Permits are, and have been, in compliance with the
applicable terms and requirements of such Permits. All fees and charges with
respect to such Assigned Permits as of the date hereof have been paid in full.
No event has occurred that, with or without notice or lapse of time or both,
would reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Assigned Permit.

 

Section 3.09        Compliance With Laws. Seller has complied, and is now
complying, with all applicable federal, state and local laws and regulations
applicable to ownership and use of the Purchased Assets and the operation of the
Seller Businesses. No event has occurred or circumstance exists that (with or
without notice or passage of time or both) may constitute or result in a failure
to comply with any such applicable federal, state and local law or regulation.

 

Section 3.10        Financial Statements. Seller has delivered to Buyer the
consolidated audited income statements and balance sheets of ADH and its
subsidiaries and supporting documentation as provided by Seller’s public
auditors as of and for the years ended December 31, 2014 and 2013. Such
financial statements fairly present the financial condition and results of
operations of Seller as of the respective dates thereof for the periods referred
to in such financial statements, in accordance with GAAP. Seller has no
liability or obligation, except as reflected or reserved against in the most
recent balance sheets for Seller referenced in this Section 3.10 or for
immaterial liabilities incurred in the ordinary course of business after the
date of such balance sheet.

 

Section 3.11        Material Adverse Effect. Since January 1, 2015, there has
not been any material adverse change in the business, operations, assets,
results of operations or condition (financial or other) of CEI or ATS or the
prospects of either and, to Seller’s knowledge, no event has occurred or
circumstance exists that may reasonably be expected to result in such a material
adverse change.

 

Section 3.12        Other Shared Information. For purposes of this Section,
“Shared Information” refers to projections and confidential information shared
by William J. Howe to Buyer, independent of and without authorization by Seller
or Steven L. Sample, relating to the past and present operations, production,
product and service sales, clientele matters, and all other factors related to
CEI and ATS and Buyer’s potential acquisition from Seller of the Purchased
Assets. Seller does not make any representation or warranty to Buyer regarding
the accuracy of the Shared Information that was created on William J. Howe’s
(“Howe”) own time and by Howe’s own efforts, which Shared Information contains
various projections, scenarios, plans, descriptions, depictions, representations
and forward-looking statements, all of which were prepared and presented to
Buyer by Howe in their entirety without the prior review and/or approval of
Seller, who takes no responsibility for the content thereof. Nothing contained
in this Section 3.12 shall limit Seller’s representations and warranties set
forth in this Agreement (including the Disclosure Schedules hereto) or restrict
Buyer’s right to rely on the due diligence information provided to Buyer by
Seller, including the financial reports and related information provided to
Buyer directly by Seller for which Seller takes full responsibility.

 

Section 3.13        Legal Proceedings. There is no claim, action, suit,
proceeding or governmental investigation (“Action”) of any nature pending or, to
Seller’s knowledge, threatened against or by Seller (a) relating to or affecting
the Purchased Assets, the Assumed Liabilities or any Seller Business; or (b)
that challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement or any document to be delivered hereunder. No
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action.

 

Section 3.14        Sufficiency of Assets. The Purchased Assets constitute all
of the assets and properties, tangible and intangible, real or personal, of any
nature whatsoever, necessary to operate each of the Seller Businesses in
substantially the same manner the Seller Businesses were conducted by Seller
immediately prior to Closing.

 

Section 3.15        Taxes. Seller has filed or caused to be field on a timely
basis all tax returns and reports relating to taxes that are or were required to
be filed pursuant to federal, state and local laws and regulations. All tax
returns and reports field by Seller are true, correct and complete and were
prepared in compliance with federal, state and local laws and regulations. There
is no dispute or claim concerning any taxes of Seller either claimed or raised
by any governmental authority in writing or as to which Seller has knowledge.
There are no proposed tax assessment or deficiency against Seller except as
disclosed on the balance sheet referenced in Section 3.11(a).

 

Section 3.16        Employee Benefits. Seller’s Plans, if any, have been
operated and administered in accordance with their respective terms and with
applicable laws, including, without limitation, all applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended and the Internal
Revenue Code of 1986, as amended and the respective rules and regulations
thereunder. The term “Plan” means all severance pay, vacation, sick leave,
medical, dental, life insurance, disability or other welfare plans, savings,
profit sharing or other retirement plans and all bonus or other incentive plans,
contracts, arrangements or practices maintained or contributed to by the Seller
and in which any one or more of the current or former employees of the Seller is
eligible to participate or has participated. There are no pending or, to
Seller’s knowledge, threatened, claims by or on behalf of any of the Plans, by
any employee or beneficiary covered under such Plan, or otherwise involving any
such Plan (other than routine claims for benefits), and all contributions
required to be made under the terms of any Plan have been made.

 

Section 3.17        Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of any Seller.

 

Section 3.18        Full Disclosure. No representation or warranty by Seller in
this Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

Article IV
Representations and warranties of buyer

 

Each Buyer jointly and severally represents and warrants to Seller that the
statements contained in this Article IV are true and correct as of the date
hereof. For purposes of this Article IV, “Buyer’s knowledge,” “knowledge of
Buyer” and any similar phrases shall mean the actual or constructive knowledge
of any manager or officer of Buyer, after due inquiry.

 

Section 4.01        Organization and Authority of Buyer; Enforceability. CEL and
CETS are limited liability companies duly organized, validly existing and in
good standing under the laws of the state of Florida. Buyer has full limited
liability company power and authority to enter into this Agreement and the
documents to be delivered hereunder, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby. The execution, delivery and
performance by Buyer of this Agreement and the documents to be delivered
hereunder and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite company action on the part of Buyer. This
Agreement and the documents to be delivered hereunder have been duly executed
and delivered by Buyer, and (assuming due authorization, execution and delivery
by Seller) this Agreement and the documents to be delivered hereunder constitute
legal, valid and binding obligations of Buyer enforceable against Buyer in
accordance with their respective terms.

 

Section 4.02        No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement and the documents to be delivered
hereunder, and the consummation of the transactions contemplated hereby, do not
and will not: (a) violate or conflict with the organizational documents of
Buyer; or (b) violate or conflict with any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to Buyer. No consent, approval,
waiver or authorization is required to be obtained by Buyer from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by Buyer of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 4.03        Legal Proceedings. There is no Action of any nature pending
or, to Buyer’s knowledge, threatened against or by Buyer that challenges or
seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement. No event has occurred or circumstances exist that may give rise
to, or serve as a basis for, any such Action.

 

Section 4.04        Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

Section 4.05        Access. Buyer acknowledges that it has been provided access
by the Seller to the properties and assets of the Seller and the opportunity to
communicate with Seller’s auditors for the purpose of conducting an
investigation and review of the Purchased Assets.

 

 

Article V
Covenants

 

Section 5.01        Public Announcements. Unless otherwise required by
applicable law, no party shall make any public announcements regarding this
Agreement or the transactions contemplated hereby without the prior written
consent of the other party (which consent shall not be unreasonably withheld or
delayed), except to the extent required by applicable federal securities laws
and regulations.

 

Section 5.02        Bulk Sales Laws. The Parties hereby waive compliance with
the provisions of any bulk sales, bulk transfer or similar laws of any
jurisdiction that may otherwise be applicable with respect to the sale of any or
all of the Purchased Assets to Buyer; provided, however, that Seller agrees (a)
to pay and discharge when due or to contest or litigate all claims of creditors
which are asserted against Buyer or the Purchased Assets by reason of such
noncompliance; (b) to indemnify, defend and hold harmless Buyer from and against
any and all such claims in the manner provided in Article VI; and (c) to take
promptly all necessary action to remove any Encumbrance which is placed on the
Purchased Assets by reason of such noncompliance.

 

Section 5.03        Transfer Taxes; Taxes for Pre-Closing Periods. All transfer,
documentary, sales, use, stamp, registration, value added and other such taxes
and fees (including any penalties and interest) incurred in connection with this
Agreement and the documents to be delivered hereunder shall be borne and paid by
Buyer when due. Buyer shall, at its own expense, timely file any tax return or
other document with respect to such taxes or fees (and Seller shall cooperate
with respect thereto as necessary). Further, Seller shall be liable for and
shall pay any and all taxes and fees of Seller or any Affiliate of Seller
relating to the ownership, use or operation of the Seller Businesses, the
Purchased Assets and the Assumed Liabilities for any period on or before the
Closing Date.

 

Section 5.04        Further Assurances. Following the Closing, each of the
parties hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.

Section 5.05        Employees and Employee Benefits. Commencing on the Closing
Date, Seller shall terminate all employees who are actively employed by CEI or
ATS on the Closing Date, and, at Buyer’s sole discretion, Buyer may offer
employment to any or all of such employees on terms determined by Buyer. Seller
shall be solely responsible, and Buyer shall have no obligations whatsoever for,
any compensation, benefits or other amounts payable to any current or former
employee, officer, director, independent contractor or consultant of Seller,
including, without limitation, hourly pay, commission, bonus, salary, accrued
vacation, fringe, pension, welfare benefits, or profit sharing benefits or
severance pay for any period relating to the service with Seller at any time on
or prior to the Closing Date and Seller shall pay all such amounts to all
entitled persons on or prior to the Closing Date.

Section 5.06        Restrictive Covenants.

(a)                Noncompetition. For a period of five (5) years after the
Closing Date (the “Non-Compete Period”), no Seller nor any of any Affiliate of a
Seller, shall, anywhere in the United States (the “Restricted Territory”),
directly or indirectly invest in, own, manage, operate, finance, control,
advise, render services to or guarantee the obligations of any person or entity
engaged in or planning to become engaged in any of the Seller Businesses or any
business competitive with any of the Seller Businesses. An “Affiliate” of a
person shall mean any of its directors, officers, partners or managers (or
similar capacity), any beneficial owner of 20% or more of the outstanding equity
of such person, or any other person who, directly or indirectly, controls or is
under common control with such a person. William J. Howe’s or Clarence Shivers’
performance of duties in accordance with the Employment Agreements shall not be
deemed a violation of this provision.

(b)               Nonsolicitation. During the Non-Compete Period, no Seller nor
any Affiliate of a Seller, shall, directly or indirectly:

(i)                 solicit the business of any person or entity who is a
customer or potential customer of a Buyer for the products or services then sold
by Buyer in any manner that could be likely to result in such person or entity
curtailing or canceling any business or contracts that such person or entity has
with a Buyer, or in any way interfere with the relationship between a Buyer and
such person or entity;

(ii)               cause, induce or attempt to cause or induce any actual or
potential customer, supplier, licensee, licensor, distributor, employee,
consultant or other business relation of a Buyer to cease doing business with a
Buyer, to deal with any competitor of a Buyer, or in any way interfere with its
relationship with such Buyer; or

(iii)             hire, employ, engage, retain or attempt to hire, employ,
engage or retain any employee or independent contractor of a Buyer or in any way
interfere with the relationship between Buyer and any of its employees or
independent contractors.

(c)                Confidentiality and Nondisparagement. No Seller nor any
Affiliate of a Seller will, directly or indirectly (including through advisors
and brokers), (i) disparage another party to this Agreement or any of such other
party’s members, managers, officers, employees or agents, (ii) disclose to any
person or entity any confidential, proprietary or non-public information
concerning the Buyer, the Seller Businesses, the Purchased Assets, the
transactions contemplated in this Agreement, or the terms of this Agreement or
any related documents (“Confidential Information”), for any reason or purpose
whatsoever, except as permitted under this Agreement, or (iii) use any of such
Confidential Information for such Seller or Affiliate’s own purpose or for the
benefit of any person or entity.

(d) Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in
Section 5.06(a) through (c) is invalid or unenforceable, then the parties agree
that the court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Section 5.06
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed. This Section 5.06 is reasonable and necessary to
protect and preserve Buyer’s legitimate business interests and the value of the
Purchased Assets and to prevent any unfair advantage conferred on Sellers or
their Affiliates.

 

5.07 Name Change. Seller shall within ten (10) days following the Closing,
execute and file appropriate documents with the State of Florida to change the
name of Citrus Extracts, Inc. to “CEI Liquidation, Inc.” or such other name that
does not utilize “Citrus Extracts” or any confusingly similar name.

 

5.08 Cooperation Regarding Permits and Authorizations. Seller shall provide
Buyer with all commercially-reasonable assistance and documentation required to
give effect to the transfer to CEL and CETS of all permits, certificates and
certifications, licenses and other authorities related to the Seller Businesses,
including the Assigned Permits, as set forth in Section 3.08 of the Disclosure
Schedule to the extent they are transferrable to Buyer.

 

5.09 Expenses. Seller and Buyer agree that: (a) Seller shall be responsible for
payment of all costs and expenses in connection with the Purchased Assets
incurred before the Closing Date, and (b) Buyer shall be responsible for payment
of all costs and expenses incurred by Buyer in connection with the Purchased
Assets on or after the Closing Date. To the extent there are certain Straddle
Period Expenses (as defined below) relating to the Purchased Assets incurred by
Seller and payable for a period which commenced prior to but ends after the date
of Closing (the “Straddle Period”), then the Straddle Period Expenses will be
shared as follows:

 

(i) Seller will be responsible for its Pro Rata Percentage of such Straddle
Period Expenses incurred through the date immediately prior to the date of
Closing; and

 

(ii) Buyer will be responsible for its Pro Rata Percentage of such Straddle
Period Expenses incurred on and after the date of Closing.

 

A party’s respective “Pro Rata Percentage” shall be determined by dividing the
number of days in the applicable Straddle Period during which it owned the
Purchased Assets (with Buyer being deemed the owner of the Purchased Assets on
the date of Closing) by the total number of days within the Straddle Period, or
in any other manner which the parties mutually agree.

 

The “Straddle Period Expenses” shall mean expenses relating to natural gas,
electric and other utilities and other costs which the parties mutually agree
should be shared among the parties in the manner provided herein. The parties
agree to cooperate in good faith to ensure that the Straddle Period Expenses are
shared in a manner that is reflective of the time period during which each party
was the owner of the Purchased Assets to which the Straddle Period Expenses
relate.

 

The party billed for or who otherwise initially incurred the obligation to pay
the Straddle Period Expenses shall timely pay such expenses in full, and the
other party’s Pro Rata Percentage, if any, of such expenses shall be offset
against the FPUA Deposit as contemplated in this Section 5.09 below.

 

Seller acknowledges and agrees that it will have no authority to incur any
expenses, costs or fees on behalf of Buyer from and after the date of Closing
and that if any such expenses, costs or fees are incurred contrary to this
sentence, Buyer will have no obligation to pay any portion thereof.

 

Similarly, Buyer acknowledges and agrees that it will have no authority to incur
any expenses, costs or fees on behalf of Seller from and after the date of
Closing and that if any such expenses, costs or fees are incurred contrary to
this sentence, Seller will have no obligation to pay any portion thereof.

 

Notwithstanding anything herein to the contrary, the parties agree that the
total amount of the Straddle Period Expenses which Buyer is responsible for
hereunder shall be offset against the total amount of the Seller’s deposit with
the Fort Pierce Utility Authority, including any deposit held in the name of Red
Phoenix Extracts, Inc. for Seller’s benefit (“FPUA Deposit”) (which is a
Purchased Asset that Seller shall be entitled to hold post-Closing for the
account of Buyer until settlement as provided herein), and upon settlement of
such amounts Seller shall thereafter promptly pay over and deliver to Buyer the
difference between the FPUA Deposit and such expenses of Buyer.

 

5.10 Non-Assignable Permits; Permit Fees. To the extent that any Permits are not
assignable to Buyer by applicable law, regulation or rule, as further disclosed
on Schedule 3.08, Buyer acknowledges and agrees that it will be responsible for
applying for such Permits in its own name, provided that Seller will cooperate
with Buyer to facilitate such process.

 

Article VI
Indemnification

 

Section 6.01        Survival. All representations, warranties, covenants and
agreements contained herein and all related rights to indemnification shall
survive the Closing.

 

Section 6.02        Indemnification By Seller. Seller shall defend, indemnify
and hold harmless Buyer, its affiliates and their respective stockholders,
members, managers, directors, officers and employees from and against all
claims, judgments, damages, liabilities, settlements, losses, costs and
expenses, including attorneys’ fees and disbursements, arising from or relating
to:

 

(a)                any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement or any document to be delivered
hereunder;

 

(b)               any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement or any document
to be delivered hereunder;

 

(c)                any claim, liability or obligation based upon or arising out
of the ownership or operation of the Seller Businesses or the Purchased Assets
or any other liability or obligation of Seller, in any case existing or arising
on or prior to the date of Closing (other than the Assumed Liabilities);

 

(d)               any claim, liability or obligation relating to or arising out
of any Encumbrance or claimed Encumbrance by Florida Community State Bank or any
other lienholder of Red Phoenix Extracts Inc. on any of the Purchased Assets;

 

(e)                any Excluded Asset or Excluded Liability.

 

Section 6.03        Indemnification by Buyer. Buyer shall defend, indemnify and
hold harmless Seller, its affiliates and their respective stockholders,
directors, officers and employees from and against all claims, judgments,
damages, liabilities, settlements, losses, costs and expenses, including
attorneys’ fees and disbursements, arising from or relating to:

 

(a)                any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or any document to be delivered
hereunder;

 

(b)               any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement or any document
to be delivered hereunder; or

 

(c)                any Assumed Liability.

 

Section 6.04        Claims; Assumption of Defense. As soon as is reasonably
practicable after becoming aware of a claim for indemnification under this
Agreement (including a claim or suit by a third party), the Indemnified Party
shall promptly give written notice to the Indemnifying Party of such claim,
which notice shall specify in reasonable detail the facts relating to the claim.
The Indemnifying Party may, at its own expense,

 

(a)                participate in the defense of any claim, suit, action or
proceeding; and,

(b)               upon notice to the Indemnified Party at any time during the
course of any such claim, suit, action or proceeding, assume the defense
thereof, including selecting counsel for the matter; provided, however, that
counsel selected by the Indemnifying Party is reasonably satisfactory to the
Indemnified Party. By the Indemnifying Party’s assumption of such defense, the
applicable claim, suit or proceeding will be conclusively established as being
within the scope of the Indemnifying Party’s indemnification obligations to the
Indemnified Party under Section 6.02 or 6.03, as applicable. If the Indemnifying
Party assumes such defense, the Indemnified Party shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party. Counsel selected
by the Indemnifying Party shall have the lead role in any subsequent litigation.
Whether or not the Indemnifying Party chooses to assume the defense of any such
claim, suit, action or proceeding, all of the Parties hereto shall cooperate in
the defense or prosecution thereof.

(c)                For purposes of this Section 6.04, the term “Indemnified
Party” shall mean any person entitled to indemnification under the terms of this
Agreement, and the term “Indemnifying Party” shall mean any person from whom an
Indemnified Party is entitled to seek indemnification under the terms of this
Agreement.

 

Section 6.05        Tax Treatment of Indemnification Payments. All
indemnification payments made by Seller under this Agreement shall be treated by
the parties as an adjustment to the Purchase Price for tax purposes, unless
otherwise required by law.

 

Section 6.06        Effect of Investigation. Either party’s right to
indemnification or other remedy based on the representations, warranties,
covenants and agreements of the other as contained herein will not be affected
by any investigation conducted by that party with respect to, or any knowledge
acquired by the party at any time, with respect to the accuracy or inaccuracy of
or compliance with, any such representation, warranty, covenant or agreement.

 

Section 6.07        Cumulative Remedies. The rights and remedies provided in
this Article VI are cumulative and are in addition to and not in substitution
for any other rights and remedies available at law or in equity or otherwise.

 

Article VII
Miscellaneous

 

Section 7.01        Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such costs and expenses.

 

Section 7.02        Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next business day
if sent after normal business hours of the recipient; or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 7.02):

 

If to Seller:

Acacia Diversified Holdings, Inc.

Facsimile: (877) 513-6295

E-mail: steve.sample@acacia.bz

Attention: Steven L. Sample, CEO

 

If to Buyer CEL:

Citrus Extracts, LLC

Facsimile: (515) 253-0942

E-mail: akoch@WEBILD.com

Attention: Al Koch, Co-Manager

 

 

If to Buyer CETS: Citrus Extracts Transport Services, LLC

Facsimile: (515) 253-0942

E-mail: akoch@WEBILD.com

Attention: Al Koch, Co-Manager

 

Section 7.03        Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 7.04        Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

Section 7.05        Entire Agreement. This Agreement and the documents to be
delivered hereunder constitute the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter, including any letter of
intent. In the event of any inconsistency between the statements in the body of
this Agreement and the documents to be delivered hereunder, the Disclosure
Schedule (other than an exception expressly set forth as such in the Disclosure
Schedules) and any other exhibit or attachment hereto, the statements in the
body of this Agreement will control. The recitals to this Agreement are
incorporated by this reference.

 

Section 7.06        Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed. No assignment shall
relieve the assigning party of any of its obligations hereunder.

 

Section 7.07        No Third-party Beneficiaries. Except as provided in Article
VI, this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 7.08        Amendment and Modification. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto.

 

Section 7.09        Waiver. No waiver by any party of any of the provisions
hereof shall be effective unless explicitly set forth in writing and signed by
the party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 7.10        Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Florida without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Florida or any other jurisdiction).

 

Section 7.11        Submission to Jurisdiction. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in the federal courts of the United States
of America or the courts of the State of Florida in each case located in the
city of Orlando and county of Orange and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.

 

Section 7.12        Waiver of Jury Trial. Each party acknowledges and agrees
that any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Section 7.13        Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 7.14        Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

 

 

Acacia Diversified Holdings, Inc.

 

 

By__/s/ Steven L. Sample___

Name: Steven L. Sample

Title: Chief Executive Officer

 

 

Citrus Extracts, Inc.

 

 

By__/s/ Steven L. Sample___

Name: Steven L. Sample

Title: Chief Executive Officer

 

 

Acacia Transport Services, Inc.

 

 

By__/s/ Steven L. Sample___

Name: Steven L. Sample

Title: Chief Executive Officer

 

 

Citrus Extracts II, LLC

 

 

By__/s/ Alan Koch________

Name: Alan Koch

Title: Co-Manager

 

 

Citrus Extracts Transport Services, LLC

 

By: Citrus Extracts II, LLC, its Managing Member

 

 

By:__/s/ Alan Koch______

Name: Alan Koch

Title: Co-Manager

   

 

   

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Asset Purchase Agreement]
SCHEDULE 1.01

PURCHASED ASSETS

 

Assets to be Conveyed from CEI and ADH to CEL

 

Item Qty. Description or Notes               Reactor Tanks 750 Gallon Capacity 2
Portable. 750 gallon capacity each. Fruit Bins 25 46" X 46" X 28" - Subject to
variation in Qty Agitator 1 Lightnin, single impeller Prox 5 HP Assorted Break
Room Items 1 Refirgerator, chect freezer, furniture Bldg. 12-E Assorted Lab
Equipment 1 Blender, mill, Tyler sieve shaker, vacuum sealers, etc. Assorted
Machinery & Equipment - 1 1 3 Portable pressure washers, 2 hyd. Pallet jacks,
alum dock plate, extra propane tanks Assorted Machinery & Equipment - 2 1 S/s
hoppers, conveyors, motors, pumps, hoses, etc. Assorted Office Items 1 Office
desks, chairs, furniture in 12-E Inclined Auger Conveyor 1 9" Diameter,
stainless steel w/motor Continuous Conveyor 1 Rubber belt type Continuous
Inclined Conveyor 1 Inclined rubber belt type Vincent Dehydration Press 1 Model
KP-10-K76 S/N 98027-C Stainless Steel Fruit Bin Dump Table 1 S/S hopper, 6'
dia., 15' auguer conveyor Erriez Vibratory Conveyor 1 "Hi-Vi"
Model.Stainless.  Covered. Incl. motor Filling Stand for SuperSacks 1 S/S FMC
Vibratory Conveyor 1 Prox. 34" X 13"  w/drive supports and motor Fitzmill
Hammermill 1 Cominutor Model DA06 S/N 7000 Hoist System 1 Single girder prox.
15" span w/support and 1,000 lb hoist Hydraulic Dumper, Hopper, & Conveyor 1
10-15 HP Hydraulic power unit w/hopper Hyster Model S50XL Forklift Truck 1 S/N
C187V02929N. 5,000 lb cap.  LP gas.Side shifter, etc. LOMA Systems Metal
Detector 1 Model IQ2.  Gravity flow type. Safeline Metal Detector 1 Gravity flow
type Newlong Sewing Machine 1 Model NP-7A.  For closing SuperSacks and bags
Piedmont Vibratory Conveyor 1 Model 990089 Reactor Tank 750 Gallon Capacity 1
750 gal. capacity stainless steel Reitz Model RSP-6-K2 Screw Press 1  S/N
RSP-86003801 Stainless steel. W/motor, drive, support stand Rice Lake Digital
Platform Scale 1 48" X 48" Rice Lake Rough Deck Digital Scale 1 Weigh-Tronix
Model 350 "Rough Deck" 48" X 48"   Polypropylene Storage Tank 4000 Gallon
Capacity 1 Vertical setup SWECO Model LS48C68 SEPARATOR w/Stand 1 S/N
LS48C-848-873-63 48" Diameter 4-Deck. 1200 RPM URSHEL Comitrol #3600 Dicer 1 S/N
876 Used in production - Bldg 12-E Urschel #RA-D Dicer 1 GL 140677 Urschel
Dicer, Model RA-D s/n #1597 (UPSTAIRS) Wolverine-Proctor Oven 1 Stainless Steel
Bed and Conveyor.  3 Burners Caterpillar A200 GC25K Forklift Truck 1 Acquired
following end of lease term August 2014 Ohaus SD75L Platform Scale 1 New Fruit
Bins 50 46" X 46" X 28" - Subject to variation in Qty Auger Conveyor and
Stainless Steel  Fabrications 1 For discharge end of Wolverine Proctor Dryer
SWECO Screens 3 Added after RPE asset acquisition Fitzmill Screens 2 Added after
RPE asset acquisition Freemachine 1 Acquired from RPE Urschel 180U Cutting Head
1 New spare for peel cutter Load Leveler 1,000 pound capacity 1 New Electric
chain hoist 2,000 pound capacity 1 New Flex Neck Digital Imaging Camera 1 New
Lenovo 8705-CTO Tower Case PC with Software 1 With Windows, MS Office, etc. HP
Tower Case Pavillion PC with Software 1 With windows, MS Office, etc HP
OfficeJet 4630All-in-One 1 Printer/fax/copier HP G7 Laptop Computer 1 With
Windows, MS Office, Etc. Ice Machine for Bldg. 12-E 1 Stand alone model 40'
Standard Height  Shipping Container for CEI Storage   Storage Container (#1)
(From RPE) Dual halogen light stand 1 Work light Dollies (as casters) for moving
heavy machinery 4 New Drill press 1 New Portable Generator 1 Approximately 900
watts.  New. Portable Generator 1 4,000 watts.  New. Steel dock plate 1 Purchsed
new from Uline SuperSacks 240 Inventory - Subject to variation in Qty SuperSack
Liners 108 Inventory - Subject to variation in Qty Product Boxes 500 Inventory -
Subject to variation in Qty Poly Liners for Product Boxes 800 Inventory -
Subject to variation in Qty Stainless Steel Screw Conveyor 1 SS Screw conveyor
12’ x 28” w/1 hp drive motor Stainless Steel Screw Conveyor 1 18’ x 14” SS screw
conveyor (no gearbox or motor) Stainless Steel Screw Conveyor 1 12’x 14” SS
screw conveyor Stainless Steel Screw Conveyor 1 36’ x 16” SS screw conveyor
w/gearbox Stainless Steel Screw Conveyor 1 12’ x 12” SS screw conveyor Stainless
Steel Screw Conveyor 1 36’ x 12” SS screw conveyor Stainless Steel Screw
Conveyor 1 30’ x 12” SS screw conveyor w/7.5 hp motor Stainless Steel Screw
Conveyor 1 36’ x 14” SS screw w 10 HP motor Stainless Steel Screw Conveyor 1 12’
x 14”SS  screw with 15 HP motor Stainless Steel Screw Conveyor 1 24’ x 16” SS
screw w/10 HP motor Stainless Steel Screw Conveyor 1 12’ x 20” SS screw with 15
HP motor Stainless Steel Screw Conveyor 1 24’ x 24” SS screw w/15HP motor
Stainless Steel Screw Conveyor 1 10' x 9" SS screw w/5HP motor Stainless Steel
Screw Conveyor 1 10' x 9' SS screw w/5HP motor Stainless Steel Screw Conveyor 1
5' x 9" SS screw w/5HP motor Stainless Steel Bin 1 Stainless Steel Unloading
Bin, 102” x 102” x 136” Insulated Stainless Steel Tank 1 Double Wall SS
Insulated Tank w/7-1/2 HP motor Metal Storage Container 1 Metal Storage
Container Urschel Cutting Machine 1 Urschel Comitrol 3640 w/40 hp motor Urschel
Cutting machine 1 Urschel Comitrol 3640 w/40 hp motor Metal detector 1 Metal
Detector, Safe Line Belt Conveyor 1 Belt Conveyors 18” x 21’ and 20” x 26’
Stainless Steel Belt Conveyor 1 Belt Conveyors 20” x 16’ Stainless Steel Pump 1
Moyno Pump, 7-1/2 HP motor and drive Pump 1 Moyno Pump, 5 HP motor and drive
Pump 1 Progressive Cavity Pump w/5HP motor and drive Pump 1 Moyno pump w/var
speed drive 7HP Pump 1 Monyo pump w/5HP drive motor Pump 1 Durco pump or
shredder with 40 HP drive motor Pump 1 Monyo pump w/20 HP drive Bagging/Loading
System 1 Bagging/Tote Loading System Vibratory Screen deseeder/Conveyor w/Motor
1 Deseeder (vibratory screen) and conveyor w/5hp motor Bulker 1 Griffin Bulker
Heat Exchanger 1 Gosset Heat Exchanger Model ITT 7t Pallets 40 Inventory -
Subject to variation in Qty Forklift ramp - Heavy Duty Steel 1 Forklift ramp
from ground to loading deck height Prepaids (Insurance, etc.)   Estimated for
March 31 closing Licenses, certifications, subsidies,
etc.                         (INSOFAR AS ANY OF THESE MAY BE TRANSFERRED BY
SELLER TO BUYER) 1 Food license, Organic Certification License, Kosher
Certification, HACCP System, State of Florida rent subsidy certification, etc.
Service deposits 1 Fort Pierce Utility Authority deposit (prox) $12,000
Transferred to Buyer by CEI and/or Red Phoenix Extracts with full authority of
Red Phoenix (Subject to the terms and conditions of Section 5.09 of the
Agreement) Finished NON-ORGANIC Product Inventory as of Closing. 220,794  
Finished ORGANIC Product Inventory as of Closing. 143,568   Description of
Intellectual Property of Seller related to CEI to be transferred to Buyer as
Assets: Trade Secret Intellectual Property – Emulsion System: 1   Trade Secret
Intellectual Property – CitraBlend Peel Processing System: 1   Technical
information, data, customer lists, price lists, process technology, plans, and
drawings including the names and all corporate and fictional business names,
trading names, registered and unregistered trademarks, service marks, and
applications (collectively, the “Marks”); all patents, patent applications, and
inventions and discoveries that may be patentable (collectively, “Patents”); all
copyrights in both published works and unpublished works (collectively, the
“Copyrights”); all contracts and agreements, including the Profit Share
Agreement with Uncle Matt's Organic or otherwise (collectively, "Contracts");
all websites, e-mail addresses, and domain names (collectively the "Internet
Technology"); and all know-how, trade secrets, confidential information,
software, (collectively, the “Trade Secrets”). 1 Buyer shall not use the word
"Acacia" in his business or trade activities. Total Buyer’s Valuation of
Intellectual Property 1   Goodwill 1 Goodwill relating to Citrus Extracts, Inc.
(Assets of Acacia Diversified Holdings, Inc. relating to Acacia Milling
Services) Urschel Comitrol 3640 1 Milling Machine S/N 673 Microscope-3 Turrets
with Digital Imaging 1 New Steel scaffold/stanchion 1 Acquired by AMS Dust
collection units with motors, etc. 2 Acquired by AMS Champion Commercial Air
Compressor 1 Prox. 80 gallon tank Drill Press 1 New Brother HL5370DW Laser
Printer 1 Acquired by AMS HP Printer/Scanner 1 Acquired by AMS Bissell Vacuum
Cleaner 1 Acquired by AMS 4' Tilt Dumpster 1 Acquired by AMS Wood Double
Pedestal Desk w/Glass Top 2 Acquired by AMS High Back Executive Swivel Chair 2
Acquired by AMS Secretarial Desk with Return 1 Acquired by AMS Mint Green Sofa
with Table & Magazine Rack 1 Acquired by AMS Fire King Fireproof File Cabinet 1
Acquired by AMS Shaw-Walker Heavy Duty Floor Safe 1 Acquired by AMS 25" X 27" X
52" Misc. Office Furnishings 1 Acquired by AMS 100 Foot Heavy Duty Electrical
Cord 1 Acquired by AMS HotPoint Refrigerator Freezer 1 Acquired by AMS GE
Microwave Oven 1 Acquired by AMS GE Coffeemaker 1 Acquired by AMS All customer
lists, price lists, contracts and agreements, including those with Citrus
Extracts, Inc. 1 Buyer shall not use the word "Acacia" in his business or trade
activities.

 

 

 

 

 

 

 

Assets to be Conveyed from ATS to CETS

 

Item Qty. Description or Notes               Assets to be Conveyed by Acacia
Transport Services, Inc. to Citrus Extracts Transport Services, LLC 2006 IHC
8600 Tandem Axle Road Tractor 1 Acquired July 2014 - Hydraulic wetline kit, 1
yr/100,000 mi warranty good till 8-8-2015 572,000 miles, whichever occurs first.
2004 IHC 9200 Tandem Axle Road Tractor 1 Acquired July 2014 - Hydraulic wetline
kit. 1986 IHC F1954 tandem Axle Road Tractor 1 Acquired July 2014 - Used as
"yard" tractor 1987 IHC 1600 Flatbed Truck W/Stainless Tank 1 Electric-powered
stainless screw unloader 1974 Summit Tandem Axle Aluminum Dump Trailer 1
Acquired July 2014 1981 Hardee Tandem Axle Aluminum Dump Trailer 1 Acquired July
2014 1990 Summit Tandem Axle Aluminum Dump Trailer 1 Acquired July 2014 1994
Dorsey Tandem Axle Aluminum Dump Trailer 1 Acquired July 2014 1996 Benson Tandem
Axle Aluminum Dump Trailer 1 Acquired July 2014 1996 STRIK 53' Tandem Axle Van
Trailer 1 Acquired July 2014 40' X 8' Hi-Cube Shipping Container for Storage 1
Storage container #2 (Acquired by ATS) 40' X 8' Hi-Cube Shipping Container for
Storage 1 Storage container #3 (Acquired by ATS) Inventory of tires, wheels,
parts, tools, etc. (new & used) 1 Acquired from Lane Trucking Wetline Hydraulic
Kits for Tractors 3 Acquired from Lane Trucking Prepaid permits, licenses,
insurance 1 Estimated for March 31st closing External Electric fuel transfer
pump unit 1 12 V with fittings, hoses, Portable mechanics tool kit 1 For field
use on trucks Portable paint sprayer unit 1 For field use on trucks 20 Ton
bottle jack 1 New 8" Bench grinder with stand 1 New Prepaids (Insurance, etc.) 1
Estimated for March 31st closing Licenses, permits, etc. 1 Estimated for March
31st closing 2,000 pound capacity chain hoise 1 New Service deposits 1 Cash
deposit on file with Fuelman to guarantee payment performance of fuel credit
card account Description of Intellectual Property of Seller related to ATS to be
transferred to Buyer as Assets: All customer lists and price lists; all
contracts and agreements, including those with Lambeth Groves Juice Company,
Davie Dairy, or otherwise (collectively, "Contracts"); and, all trade secrets
and confidential information (collectively, the “Trade Secrets”). 1 Buyer shall
not use the word "Acacia" in his business or trade activities. Goodwill 1
Goodwill relating to Acacia Transport Services, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 1.02

EXCLUDED ASSETS

 

Listing of Assets to Be Excluded from the Transactions

 

Item

 

Items and assets to be excluded from the transaction include any and all asset
items owned by

Acacia Diversified Holdings, Citrus Extracts, Inc., Acacia Transport Services,
Inc. and Acacia

Milling Services that are not included in the definition of “Purchased Assets”,
including but not

limited to the following:

 

Licenses, permits, certificates, certifications, subsidies, etc. including but
not limited to USDA

Phytosanitary Certificate, USDA Organic Certificate, Americert Organic
Certification, Kosher

Certification, HACCP System, Florida Department of Agriculture Annual Food
Permit, State of

Florida rent subsidy certification, etc. that cannot be transferred to Buyer by
law, rule or

otherwise.

 

Tent, test equipment, miscellaneous items and records of activities outside the
scope of the Seller

Businesses, all of which are located in Bldg. 12-W and otherwise.

 

"Millie Junior" Chinese Milling Machine

 

Laptop computer used by Bill Sample (Acacia Diversified has provided a Lenovo
8705-CTO

tower case pc as a replacement)

 

Ford 755B backhoe

 

The name "Acacia"; its trademarks, service marks, or logos using the name
“Acacia”; or any use thereof.

 

Seller's Cash and Cash Equivalents, Accounts and Notes Receivable and related
monetary

assets.

 

All Ocion chemicals and products located onsite

 

The License Agreement dated January 1, 2015 between NW Ingredients, Inc. and
Citrus Extracts, Inc.

 

Ft. Pierce State Farmers’ Market Commercial Lease between the State of Florida
Department of Agriculture and Consumer Services and Citrus Extracts Inc. dated
February 14, 2014 (Unit 12 East), as extended by the Extension of Term Notice
dated April 22, 2014

 

Ft. Pierce State Farmers’ Market Commercial Lease between the State of Florida
Department of Agriculture and Consumer Services and Citrus Extracts Inc. dated
January 30, 2014 (Warehouse/Office Unit 12 West), as extended by the Extension
of Term Notice dated April 22, 2014

 

ADH Licensed Software (as defined in the APA)

 

All items not included in the definition of “Purchased Assets” and owned by Red
Phoenix

Extracts, Inc., Natural Citrus Products Corporation, or other organization(s)
diverse from Acacia

Diversified, CEI and ATS and which are and have been stored on the CEI premises.
These items

include but are not limited to pallets loaded with miscellaneous parts and
equipment currently

stored in Building 5-E, 12-E (including the mezzanine thereto) and 12-W, other
parts, supplies,

and parts, equipment and supplies stored in those same areas but not palletized,
two large

electrical control panels currently stored in steel storage container domiciled
on the outside lot of

Building 12-E, and all items stored in the area commonly referred to as the
"Bone Yard"

consisting of outside storage maintained by Natural Citrus Products Corporation
in a diverse area

of the Fort Pierce State Farmers Market.

 

All other items as are not included in the definition of “Purchased Assets”.

 

 

SCHEDULE 1.04

WIRE TRANSFER INSTRUCTIONS; PAYOFFS; TRADE PAYABLES

 

 

 

 

Disbursements to be made at Closing from the Purchase Price:

 

Recipient – Creditors/Trade Payables Amount Florida Community Bank $129,557.73
Natural Citrus Products Corporation $189,000 Red Phoenix Extracts, Inc $74,950
L. Palmer Sample $63,920 Kenneth E. Reeser MD, IRA $125,905.85 Reesor Family
Investments Custody Account $22,218.70 David Lee Sadler Estate $83,900 Katy
Sadler Prince Testamentary Trust $6,200 Alice L. Sample $13,884 William A.
Sample $5,862

 

Recipient – Signatories to Non-Competition Agreements Amount Edward W. Sample
$1,000 William A. Sample $1,000

 

The balance of the purchase price, being $1,845,415.94 after payment of the
relevant amounts above at closing (excluding payments for Non-Competition
Agreements), will be paid to Acacia Diversified Holdings, Inc.

 

Wire transfer instructions are as set forth in that certain Funds Flow
Memorandum dated as of the date of this Agreement between Buyer and Seller.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 1.05

PURCHASE PRICE ALLOCATION

 



 



    Citrus Extracts II, LLC ($) Citrus Extracts Transport Services, LLC ($)
Total ($) Finished Product Inventory          458,474                   -   
       458,474 Parts/Supplies Inventory              7,450          18,250
         25,700 Equipment      1,457,640        141,000    1,598,640 Non Compete
Agreements            50,000          50,000        100,000 Goodwill  
       378,000                   -           378,000 Total      2,351,564
       209,250    2,560,814          



 

 

 

 

SCHEDULE 3.02

REQUIRED CONSENTS

 

 

 * Consent and approval of the shareholders of Seller, which was obtained prior
   to Closing.

 

 * Consents/Notices Required for Assignment of Assigned Contracts:

 

·Premises Usage Agreement between The Mushroom Guy and Citrus Extracts, Inc.
requires prior written consent of The Mushroom Guy to assign or sublease the
agreement or the premises described therein.

 

·Definitive Supply and Profit Sharing Agreement between Uncle Matt’s Organic,
Inc. and Citrus Extracts, Inc. dated August 20, 2013, as extended by the
Extension of Definitive Supply and Profit Sharing Agreement dated June 25, 2015
between such parties, requires the prior written consent of the non-assigning
party.

 

·Transport Agreement between Davie Dairy, Inc. and Acacia Transport Services,
Inc. dated June 26, 2015 provides that no party shall, without the prior written
consent of the other party, which consent shall not be unreasonably conditioned,
withheld or delayed, assign or permit any transfer of the Agreement.

 

 

·Consents/Notices Required for Transfer of Assigned Permits:

 

·None

 

 

 

SCHEDULE 3.03

ENCUMBRANCES

 

 

None.

 

 

 

SCHEDULE 3.06(b)

INTELLECTUAL PROPERTY

 

 * Citrus Emulsion System Trade Secret
 * Citrus Peel Processing System Trade Secret
 * Name “Citrus Extracts” and right to use the same
 * Name “CitraBlend” and the right to use the same
 * Assignment of current and future rights to allthingscitrus.com.
 * Goodwill related to the Purchased Assets and the Seller Businesses

 

 

 

SCHEDULE 3.07

ASSIGNED CONTRACTS

 

Assigned Contracts to CEL:

 

 * Premises Usage Agreement between The Mushroom Guy and Citrus Extracts, Inc.

 

 * Definitive Supply and Profit Sharing Agreement between Uncle Matt’s Organic,
   Inc. and Citrus Extracts, Inc. dated August 20, 2013, as extended by the
   Extension of Definitive Supply and Profit Sharing Agreement dated June 25,
   2015 between such parties.

 

 

 

Assigned Contracts to CETS:

 

 * Modified and Extended Agreement for Citrus Peel Hauling Services dated June
   25, 2015 between Lambeth Groves Juice Company, Inc. and Acacia Transport
   Services, Inc.

 

 * Transport Agreement between Davie Dairy, Inc. and Acacia Transport Services,
   Inc. dated June 26, 2015.

 

 

 

 

 

SCHEDULE 3.08

ASSIGNED PERMITS

 

 

Certificates, Permits, and other Authorizations of Seller, all of which will be
Assigned Permits (Insofar as they are transferrable):

 

 

Permit/Certification Name Transferability Assignee (if applicable) USDA Organic
Certification/Americert Non-transferable; new application required   Food
License Non-transferable; new application required   Kosher Certification
Non-transferable; new application required   HACCP System Non-transferable; new
application required   USDA Photosanitary Certificate Non-transferable; new
application required  

 

 

